DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 2/19/2021 is acknowledged; however, in view of the amendments to the claims on 2/19/2021, the requirement for unity of invention is withdrawn.
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; devices for measuring particle beam emittance are known in, for example, Farley et al. U.S. PGPUB No. 2010/0181470 [Abstract] and Tamura U.S. PGPUB No. 2009/0283703 [0001]. The prior art additionally teaches rotary modules for an accelerator facility wherein a bearing connected on a first side to an accelerator to control rotational movement – see Begg et al. U.S. PGPUB No. 2011/0285327 [0033] – and it is known to use a radial bearing in such a system (see Eickhoff et al. U.S. PGPUB No. 2004/0113099: “To minimize this effect at the patient position one bearing at the beam entry of the gantry is an radial bearing without any axial bearing component” [0064]). However, the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a rotary module comprising: a radial bearing paired on a first, particle beam accelerator side with a flange connection, and 

Regarding dependent claims 3-16; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON L MCCORMACK/Examiner, Art Unit 2881